

Exhibit 10.2


TRANSITIONAL SERVICES AGREEMENT


This Transitional Services Agreement (the “Agreement”) is entered into this 27th
day of December, 2013, by and between Darling International Inc., a Delaware
corporation (the “Company”), and Neil Katchen (“Employee”).


Statement of Purpose


In connection with the closing of the Rothsay transaction, Employee will cease
to be an executive officer of the Company and will remain a non-executive
employee of the Company serving as its Chief Integration Officer - Canada for a
transitional services period through December 31, 2014. The purpose of this
Agreement is to set forth the understanding of the parties with respect to such
transitional services.


NOW, THEREFORE, in consideration for the Statement of Purpose and of the mutual
covenants and agreements set forth herein, the Company and Employee do hereby
agree as follows:


1.    Effective Date of Agreement; Termination of Termination Benefits
Agreement. This Agreement shall become effective as of the date hereof. In
connection with this Agreement becoming effective, the Amended and Restated
Senior Executive Termination Benefits Agreement between the Company and Employee
dated December 31, 2007, as amended (the “Termination Benefits Agreement”) is
hereby canceled and terminated in its entirety.


2.    Transitional Services. Employee shall cease to serve as an executive
officer of the Company effective as of the last day of the 2013 fiscal year, on
December 28, 2013. During the period from December 29, 2013 through December 31,
2014 (the “Transitional Services Period”), Employee shall continue as a
full-time employee of the Company in a non-executive capacity in the position of
Chief Integration Officer - Canada. In this position, Employee shall be
responsible for coordinating the full integration of Rothsay and shall report to
the Chief Executive Officer of the Company. The position shall be based in the
U.S., but Employee understands and agrees that the position is expected to
require a significant amount of travel to operations in Canada and other
locations as required. Employee shall retire from the Company, and his
employment with the Company and its subsidiaries and affiliates shall thereby
terminate, effective at the close of business on December 31, 2014 (the
“Retirement Date”).


3.    Compensation During Transitional Services Period.


(a)    Salary. Employee shall receive base salary for calendar year 2014 at the
annual rate of $1,000,000 payable in accordance with the Company’s regular
payroll practices; provided, however, that solely for purposes of any welfare
benefit plans of the Company in which Employee participates or is eligible to
participate that determines benefits based on Employee’s rate of base salary,
Employee’s annual rate of base salary shall be treated as his base salary
payable during the 2013 calendar year.





--------------------------------------------------------------------------------



(b)    Annual and Long-Term Incentive Awards. Employee shall remain eligible for
an annual cash incentive award and long term incentive awards for performance in
2013 under the Company’s annual and long-term incentive compensation programs
applicable to the Company’s senior executives for 2013. Such annual and
long-term incentive compensation awards for 2013 shall be payable or granted, as
applicable, at the same time awards are payable or granted to other executive
officers of the Company. In addition, Employee shall remain eligible to receive
“Grant Three” under the 2010 Special Incentive Program to the extent applicable
performance conditions are met during 2014. No other annual or long-term
incentive compensation awards shall be payable or granted for services rendered
by Employee during 2014.


(c)    Vesting of Long-Term Incentive Awards At Retirement Date. If Employee
remains employed with the Company through the Retirement Date, all outstanding,
unvested stock options and restricted stock awards shall become fully (100%)
vested as of the Retirement Date. Vested stock options shall remain exercisable
for such period following the Retirement Date as set forth in the applicable
award agreement.


(d)    General Benefits. During his continued employment through the Retirement
Date (or earlier termination of employment, if applicable), Employee shall
continue to be entitled to participate in such life, disability, health and
dental plans, and any other similar fringe benefits of the Company and to
participate in any qualified retirement plans and any other benefits that are
and have been generally made available to Employee and to similarly situated
executives of the Company from time to time. Following the Retirement Date,
Employee shall be eligible for COBRA continuation coverage in accordance with
the terms of the applicable health plans of the Company in which he
participates.


4.    Termination of Employment Before Retirement Date.


(a)    Death or Disability. If Employee’s employment with the Company terminates
before the Retirement Date due to Employee’s death or Disability, then Employee
(or Employee’s estate in case of death) shall be entitled to receive (i) any
accrued but unpaid base salary under Section 3(a) above through the date of such
termination of employment, (ii) un-reimbursed business expenses and accrued
vacation pay owed to the Employee through the date of such termination of
employment, and (iii) amounts arising pursuant to Employee’s participation in,
or benefits under, any employee benefit plans, programs or arrangements, payable
in accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively, the “Accrued Entitlements”). In
addition, all outstanding, unvested stock options and restricted stock awards
shall become fully (100%) vested as of the date of such termination of
employment. Vested stock options shall remain exercisable for such period
following the date of such termination of employment as set forth in the
applicable award agreement. For purposes of this Agreement “Disability” means
that Employee shall become physically or mentally incapacitated or disabled or
otherwise unable fully to discharge Employee’s duties hereunder for a period of
ninety (90) consecutive calendar days or for one hundred twenty (120) calendar
days in any one hundred eighty (180) calendar-day period.



- 2 -



--------------------------------------------------------------------------------



(b)    Termination for Cause; Resignation. If Employee’s employment with the
Company terminates before the Retirement Date either by action of the Company
for Cause or by Employee’s resignation for any reason, then Employee shall be
entitled to receive the Accrued Entitlements. For purposes of this Agreement,
“Cause” means termination of employment of Employee by the Company following (i)
failure of Employee to render services to the Company in accordance with the
reasonable directions of the Company’s Chief Executive Officer or Board of
Directors, which failure shall continue after written notice from the Company,
(ii) the commission by Employee of an act of fraud or dishonesty or of an act
which he knew to be in material violation of his duties to the Company
(including the unauthorized disclosure of confidential information) or (iii)
following a felony conviction of Employee.


(c)    Termination Not for Cause. If Employee’s employment with the Company
terminates before the Retirement Date by action of the Company other than for
Cause, then:


(i)
Employee shall be entitled to receive the Accrued Entitlements;



(ii)
All outstanding, unvested stock options and restricted stock awards shall become
fully (100%) vested as of the date of such termination of employment. Vested
stock options shall remain exercisable for such period following the date of
such termination of employment as set forth in the applicable award agreement;



(iii)
Employee shall continue to receive payment of base salary under Section 3(a)
above through December 31, 2014 in accordance with the Company’s regular payroll
practices; and



(iv)
Employee’s participation (including dependent coverage) in any life, disability,
health and dental plans, and any other similar fringe benefits of the Company
(except business accident insurance and continued contributions to qualified
retirement plans) shall be continued, or equivalent benefits provided by the
Company, through December 31, 2014, to the extent allowed under the policies or
agreements pursuant to which the Company obtains and provides such benefits;



provided, however, that the payments and benefits under clauses (ii), (iii) and
(iv) above shall be provided only if Employee executes a general release (on the
Company’s standard form) in favor of the Company pursuant to which Employee
waives, effective as of the date of Employee’s termination of employment, any
and all claims, known or unknown, relating to Employee’s employment by the
Company or the termination thereof.


5.    Certain Obligations of Employee. In order to induce the Company to enter
into this Agreement, Employee hereby agrees to the following obligations, which
obligations of Employee shall be in addition to, and shall not limit, any other
obligation of Employee to the Company with respect to the matters set forth
herein or otherwise:



- 3 -



--------------------------------------------------------------------------------



(a)     Nondisclosure. Employee hereby agrees that all documents, records,
techniques, business secrets, price and route information, business strategy and
other information, whether in electronic form, hardcopy or other format, which
have come into his possession from time to time during his employment by the
Company or which may come into his possession during his employment, shall be
deemed to be confidential and proprietary to the Company and Employee further
agrees to retain in confidence any confidential information known to him
concerning the Company and its affiliates and their respective businesses,
unless such information (i) is publicly disclosed by the Company or (ii) is
required to be disclosed by valid legal process; provided, however, that prior
to any such disclosure, if reasonably practicable, Employee must first notify
the Company and cooperate with the Company (at the Company’s expense) in seeking
a protective order.


(b)     Return of Property. Employee agrees that, upon termination of Employee’s
employment with the Company for any reason, Employee will return to the Company,
in good condition, all property of the Company and any of its affiliates,
including without limitation, keys; building access cards; computers; cellular
telephones; automobiles; the originals and all copies (in whatever format) of
all management, training, marketing, pricing, strategic, routing and selling
materials; promotional materials; other training and instructional materials;
financial information; vendor, owner, manager and product information; customer
lists; other customer information; and all other selling, service and trade
information and equipment. If such items are not returned, the Company will have
the right to charge Employee for all reasonable damages, costs, attorneys’ fees
and other expenses incurred in searching for, taking, removing and/or recovering
such property.


(c)     Nonsolicitation. During the period of employment with the Company and
for a period of 12 months thereafter, Employee will not, on Employee’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, or otherwise act indirectly to hire or solicit or in any manner
attempt to influence or induce any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates, nor will Employee use or
disclose to any person, partnership, association, corporation or other entity
any information obtained while an employee of the Company concerning the names
and addresses of the employees of the Company or its affiliates.


(d)    Non-Competition. During the period of employment, and for a period of 24
months thereafter (the “Restricted Period”), Employee shall not have any
ownership interest (of record or beneficial) in, or have any interest as an
employee, salesman, consultant, officer or director in, or otherwise aid or
assist in any manner, any firm, corporation, partnership, proprietorship or
other business that engages in any city, state, or part thereof in the United
States, Canada, Mexico, The Netherlands or any other country where the Company
engages in business (the “Restricted Territory”) in a business that is similar
to that in which the Company is engaged in the Restricted Territory or part
thereof or continues to solicit customers or potential customers therein;
provided, however, that Employee may own, directly or indirectly, solely as an
investment, securities of any entity if Employee (i) is not a controlling person
of, or a member of a group which controls, such entity and (ii) does not,
directly or indirectly, own one percent (1%) or more of any class of securities
of any such entity.



- 4 -



--------------------------------------------------------------------------------



(e)     Nondisparagement. Employee shall not, either during the period of
employment or at any time thereafter, make statements, whether orally or in
writing, concerning the Company, any of its directors, officers, employees or
affiliates or any of its business strategies, policies or practices, that shall
be in any way disparaging, derogatory or critical, or in any way harmful to the
reputation of the Company, any such persons or entities or business strategies,
policies or practices.


(f)    Cooperation. Employee agrees to cooperate, at the request and expense of
the Company, in the prosecution and/or defense of any claim or litigation in
which the Company or any affiliate is involved on the date of termination of
employment or thereafter that includes subject matter as to which Employee has
knowledge and/or expertise.


(g)    Damages. Notwithstanding anything in this Agreement to the contrary, if
Employee breaches the covenants contained in this Section 5, the Company will
have no further obligations to Employee under this Agreement or otherwise and
may recover from Employee all such damages to which it may be entitled at law or
in equity. In addition, Employee acknowledges that any such breach may result in
immediate and irreparable harm to the Company for which money damages are likely
to be inadequate. Accordingly, the Company may seek whatever relief it
determines to be appropriate to protect the Company’s rights under this
Agreement, including, without limitation, an injunction to prevent Employee from
disclosing any trade secrets or confidential or proprietary information
concerning the Company to any person or entity, to prevent any person or entity
from receiving from Employee or using any such trade secrets or confidential or
proprietary information and/or to prevent any person or entity from retaining or
seeking to retain any other employees of the Company. Employee acknowledges good
and sufficient consideration for the covenants of this Section 5.


6.    Miscellaneous.


(a)    Employment Taxes And Withholdings. Employee acknowledges and agrees that
the Company shall withhold from the payments and benefits described in this
Agreement all taxes, including income and employment taxes, required to be so
deducted or withheld under applicable law.


(b)    Severability. Each provision of this Agreement is severable from every
other provision of this Agreement. Any provision of this Agreement that is
determined by any court of competent jurisdiction to be invalid or unenforceable
will not affect the validity or enforceability of any other provision hereof or
the invalid or unenforceable provision in any other situation or any other
jurisdiction. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.


(c)    Applicable Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
State of Texas.



- 5 -



--------------------------------------------------------------------------------



(d)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns. This Agreement shall be
binding upon and inure to the benefit of Employee, his heirs, executors and
administrators.


(e)    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended, to the extent applicable.
Notwithstanding any provision herein to the contrary, this Agreement shall be
interpreted and administered consistent with this intent.


(f)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes and cancels
all prior or contemporaneous oral or written agreements and understandings
between them with respect to the subject matter hereof.


[SIGNATURES ON NEXT PAGE]

- 6 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer and Employee has hereunto set his hand, all as of the
day and year first above written.




DARLING INTERNATIONAL INC.


By     /s/ Randall C. Stuewe                
Name: Randall C. Stuewe
Title: Chief Executive Officer


“Company”




/s/ Neil Katchen                
Neil Katchen


“Employee”



- 7 -

